Case: 20-10855     Document: 00516093746         Page: 1     Date Filed: 11/15/2021




              United States Court of Appeals
                   for the Fifth Circuit                            United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                  November 15, 2021
                                  No. 20-10855
                                Summary Calendar                      Lyle W. Cayce
                                                                           Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Emir Adel Chehab,

                                                         Defendant—Appellant.


                 Appeal from the United States District Court for
                          the Northern District of Texas
                            USDC No. 4:18-cr-298-1


   Before Southwick, Oldham, and Wilson, Circuit Judges.
   Per Curiam:*
          Emir Adel Chebab filed a motion for compassionate release from
   prison. The district court denied the motion. Finding no abuse of discretion,
   we affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10855        Document: 00516093746              Page: 2      Date Filed: 11/15/2021




                                         No. 20-10855


                                               I.
           Emir Adel Chehab is serving a four-year prison sentence for
   conspiring to commit money laundering. On July 9, 2020, he filed a motion
   arguing that the First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194
   (2018), entitles him to compassionate release. See United States v. Franco, 973
   F.3d 465, 467 (5th Cir. 2020) (explaining that the First Step Act amended 18
   U.S.C. § 3582(c)(1)(A) to allow inmates to move for compassionate release
   after exhausting administrative remedies). He argued that his advanced age
   and unspecified medical conditions in combination with the threat posed by
   the Covid-19 pandemic justified compassionate release.
           The district court denied Chehab’s motion on August 11, 2020. First,
   it noted that Chehab offered no proof that he exhausted his administrative
   remedies, as required by 18 U.S.C. § 3582(c)(1)(A). Second, it found that
   Chehab had not shown the “extraordinary and compelling reasons,” 18
   U.S.C. § 3582(c)(1)(A)(i), that are required to warrant compassionate
   release. Specifically, Chehab did not present evidence of any specific medical
   condition beyond his advanced age, and his advanced age coupled with
   general concerns about Covid-19 were insufficient to constitute
   “extraordinary and compelling reasons” for compassionate release. Chehab
   timely appealed the district court’s motion on August 17, 2020. † In our court,


           †
             Chehab also filed a second motion for compassionate release in the district court
   on September 8, 2020. In this motion, Chehab identified his specific medical conditions—
   four herniated disks and high blood pressure—and claimed that he had exhausted
   administrative remedies. The district court construed this filing as a motion for
   reconsideration of its denial of Chehab’s first compassionate release motion. The district
   court denied the motion on October 1, 2020. Chehab did not appeal from this denial. See
   Smith v. Barry, 502 U.S. 244, 248 (1992) (holding that “courts should construe [Federal]
   Rule [of Appellate Procedure] 3 liberally when determining whether” a prisoner has
   properly noticed an appeal, but also emphasizing that “noncompliance is fatal to an
   appeal”). So we need not consider whether that denial constituted an abuse of discretion.




                                               2
Case: 20-10855        Document: 00516093746        Page: 3   Date Filed: 11/15/2021




                                    No. 20-10855


   Chehab filed a motion for compassionate release and a motion to appoint
   counsel. He also filed motions asking to file a supplemental brief and exhibit.
                                         II.
          We review the district court’s denial of Chehab’s compassionate
   release motion for abuse of discretion. United States v. Chambliss, 948 F.3d
   691, 693 (5th Cir. 2020). “[A] court abuses its discretion if it bases its
   decision on an error of law or a clearly erroneous assessment of the
   evidence.” Id. (internal quotation marks omitted). “The courts that granted
   compassionate release . . . largely have done so for defendants who had
   already served the lion’s share of their sentences and presented multiple,
   severe, health concerns.” United States v. Thompson, 984 F.3d 431, 434–45
   (5th Cir. 2021).
          Chehab’s motion presented no specific health concerns beyond
   Covid-19 and advanced age, and he had served approximately half his
   sentence when the district court denied his motion. A district court does not
   abuse its discretion by denying a compassionate release motion under such
   circumstances. See id. at 435 (upholding denial of compassionate release
   motion based partly on “fear of COVID” where defendant had two well-
   controlled chronic medical conditions and had completed less than half his
   sentence).
          Chehab also argues that the district court could have and should have
   waived § 3582(c)(1)(A)’s exhaustion requirement. Cf. Valentine v. Collier,
   956 F.3d 797, 807 (Higginson, J., concurring in the judgment) (“[S]everal
   courts have concluded that this [exhaustion] requirement is not absolute and
   that it can be waived by the government or by the court.”). We need not
   consider this argument because, as just discussed, the district court was
   within its discretion to find that Chehab did not present “extraordinary and
   compelling reasons to warrant” compassionate release even if he had




                                         3
Case: 20-10855      Document: 00516093746             Page: 4   Date Filed: 11/15/2021




                                       No. 20-10855


   exhausted administrative remedies or the court or government waived the
   exhaustion requirement.
          Finally, Chehab filed four motions in our court, all of which we deny.
   First, he asked us to order his compassionate release. We deny that motion
   because the text of § 3582 requires that such motions be addressed by the
   sentencing court. See also United States v. Glenewinkel, 831 F. App’x 158, 159
   (5th Cir. 2020) (finding no authority that an appellate court may reduce a
   federal prisoner’s sentence in the first instance under § 3582). Second,
   Chehab moved to appoint counsel. We deny this motion because the interest
   of justice does not require the appointment of counsel here. See United States
   v. Okpalobi, 831 F. App’x 715, 716 (5th Cir. 2020). Third, Chehab moved to
   file a supplemental brief. We deny this motion because Chehab’s proposed
   brief merely invokes a handful of district court cases, most of which are from
   outside this circuit and none of which change the applicable law or bind this
   court. Fourth, Chehab moves to file a new exhibit. We deny this motion
   because the proposed exhibit was not before the district court. See Kemlon
   Prods. & Dev. Co. v. United States, 646 F.2d 223, 224 (5th Cir. 1981) (“A court
   of appeals will not ordinarily enlarge the record on appeal to include material
   not before the district court.”).
                                   *        *         *
          The district court’s judgment is AFFIRMED. Chehab’s motions for
   compassionate release, for appointment of counsel, to file a supplemental
   brief, and to file a new exhibit are DENIED.




                                            4